On Rehearing:
In this case we granted a rehearing on the State’s petition in order to clarify the last two paragraphs of our opinion as to the relief to be accorded the relator.
The State correctly points out that technically the relator cannot be remanded to serve the valid portion of his sentence of confinement as our mandate suggests. The reason is that relator received an enhanced life sentence imposed under our recidivist statute, W. Va. Code, 61-11-18. In applying the recidivist life penalty, the trial court does not impose a separate sentence for the *141last felony conviction, but upon the jury’s conviction in the recidivist proceeding it imposes a life sentence on the last felony conviction. State v. Graham, 68 W. Va. 248, 69 S.E. 1010 (1910), affd, Graham v. West Virginia, 224 U.S. 616, 56 L. Ed. 917, 32 S.Ct. 583 (1912); Combs v. Boles, 151 W. Va. 194, 151 S.E.2d 115 (1966).
Thus, in this case relator was not separately sentenced for the felony of sexual assault in the second degree, but received a mandatory life sentence for that felony as required under W. Va. Code, 61-11-18. Consequently, with the invalidation of the recidivist life sentence by our foregoing opinion, no valid sentence remains and the State requests a clarification of its options.
Initially, we clarify the remand by stating that the relator should be remanded to the Circuit Court of Mineral County, where both his last felony trial and the recidivist proceeding were held. The case is before us on an original petition for writ of habeas corpus, and under W. Va. Code, 53-4A-7(c), of the Post-Conviction Habeas Corpus statute, we are given broad powers in fashioning the form of relief accorded in a habeas corpus proceeding.8 Rhodes v. Leverette, _ W. Va. _, 239 S.E.2d *142136 (1977); State ex rel. Cogar v. Haynes, 154 W. Va. 805, 180 S.E.2d 492 (1971).
Upon remand the Circuit Court has several options it can pursue. First, it can sentence the relator to the statutory term provided for the sexual assault conviction. This underlying conviction is valid. We have no statute setting a specific time within which sentencing must be imposed after conviction, nor would the three-term statute, W. Va. Code, 62-3-21, apply. State v. Hudson, _W. Va. _, 206 S.E.2d 415 (1974).
While the recidivist conviction was set aside and its attendant life sentence was invalidated, this does not affect the validity of the underlying felony conviction of sexual assault in the second degree. This situation is analogous to that where the court, upon a valid conviction, mistakenly imposes an incorrect sentence. In such event we have adhered to the majority rule that a proper sentence can be imposed. State ex rel. Cogar v. Haynes, 154 W. Va. 805, 180 S.E.2d 492 (1971); State ex rel. Boner v. Boles, 148 W. Va. 802, 137 S.E.2d 418 (1964); 21 Am. Jur. 2d Criminal Law § 533; 24 C.J.S. Criminal Law § 1577.
While Cogar and Boner did not discuss the double jeopardy question, it is clear that a resentencing is not prevented by double jeopardy principles. The resentencing is unrelated to the underlying truth-finding process which led to the conviction and only corrects the improper sentence. Bozza v. United States, 330 U.S. 160, 166—67, 91 L. Ed. 818, 821-22, 67 S.Ct. 645, 648-49 (1947); United States ex rel. Ferrari v. Henderson, 474 F.2d 510, 513 (2nd Cir. 1973), cert. denied, 414 U.S. 843, 38 L. Ed. 2d 81, 94 S.Ct. 102.
As a second option, the State may reinvoke the recidivist proceeding to enhance the underlying sentence either by five years or to life. W. Va. Code, 61-11-18. We have held that the initial conviction under our recidivist statute does not violate double jeopardy principles, since the recidivist proceeding does not involve a new offense, *143but rather an enhancement of the penalty for the underlying felony conviction. State v. Graham, 68 W. Va. 248, 69 S.E. 1010 (1910), aff'd Graham v. West Virginia, 224 U.S. 616, 56 L. Ed. 917, 32 S.Ct. 583 (1912); State v. Mullenax, 124 W. Va. 243, 20 S.E.2d 901 (1942), overruled on other grounds, State v. McAboy,_W. Va._, 244 S.E.2d 431 (1977); cf. Martin v. Leverette, _ W. Va. __ — ., 244 S.E.2d 39 (1978). In Spencer v. Texas, 385 U.S. 554, 17 L. Ed. 2d 606, 87 S.Ct. 648 (1967), the Court stated that recidivist proceedings “have been sustained in this Court on several occasions against contentions that they violate constitutional strictures dealing with double jeopardy, ex post facto laws, cruel and unusual punishment-” 385 U.S. at 560, 17 L. Ed. 2d at 611, 87 S.Ct. at 651.
While is it necessary to establish a factual basis to prove the recidivist charge, these facts do not bear upon the defendant’s guilt of a substantive offense. In Syllabus Point 1 of Conner v. Griffith, W. Va., 238 S.E.2d 529 (1977), we defined the content of our Double Jeopardy Clause as follows:
“The Double Jeopardy Clause in Article III, Section 5 of the West Virginia Constitution, provides immunity from further prosecution where a court having jurisdiction has acquitted the accused. It protects against a second prosecution for the same offense after conviction. It also prohibits multiple punishments for the same offense.”
This statement paralleled that made by the United States Supreme Court in North Carolina v. Pearce, 395 U.S. 711, 23 L. Ed. 2d 656, 89 S.Ct. 2072 (1969), which imposed on the states, through the Fourteenth Amendment of the United States Constitution, the Fifth Amendment double jeopardy standard. We do not conceive that a retrial of a recidivist proceeding designed to enhance the punishment offends double jeopardy principles, any more than does the initial recidivist proceeding. It is not a multiple punishment for the same offense, as the defendant does not receive two separate *144sentences — one for the underlying felony and another for the recidivist charge. Rather, the punishment for the underlying felony is statutorily lengthened as a result of the recidivist charge. Graham v. West Virginia, 224 U.S. 616, 56 L. Ed. 917, 32 S.Ct. 583 (1912); Moore v. Missouri, 159 U.S. 673, 40 L. Ed. 301, 16 S.Ct. 179 (1895).
We acknowledge that in Burks v. United States, 437 U.S. 1, 57 L. Ed. 2d 1, 98 S.Ct. 2141 (1978), and Greene v. Massey, 437 U.S. 19, 57 L. Ed. 2d 15, 98 S.Ct. 2151 (1978), the Double Jeopardy Clause was found to foreclose a retrial where the prosecution in the original trial of the substantive offense failed to supply sufficient evidence to uphold the jury verdict. We concluded in Syllabus Point 5 of State v. Frazier,_W. Va._, 252 S.E.2d 39 (1979), that this “determination is made upon the entire record submitted to the jury and not upon the residual evidence remaining after the appellate court reviews the record for evidentiary error.”
Both Burks and Greene, as well as Frazier, applied double jeopardy principles to the underlying trial of the substantive offense. Here, we are not concerned with the underlying felony trial, but the subsequent recidivist proceeding, which does not involve a substantive offense, but rather an enhancement of the penalty for the underlying felony conviction. We, therefore, conclude that since a recidivist proceeding does not involve a separate substantive offense, double jeopardy principles do not bar a retrial of that proceeding.

 W. Va. Code, 53-4A-7(c), states:
“When the court determines to deny or grant relief, as the case may be, the court shall enter an appropriate order with respect to the conviction or sentence in the former criminal proceedings and such supplementary matters as are deemed necessary and proper to the findings in the case, including, but not limited to, remand, the vacating or setting aside of the plea, conviction and sentence, re arraignment, retrial, custody, bail, discharge, correction of sentence and resentencing, or other matters which may be necessary and proper. In any order entered in accordance with the provisions of this section, the court shall make specific findings of fact and conclusions of law relating to each contention or contentions and grounds (in fact or law) advanced, shall clearly state the grounds upon which the matter was determined, and shall state whether a federal and/or state right was presented and decided. Any order entered in accordance with the provisions of this section shall constitute a final judgment, and, unless reversed, shall be conclusive.”